                                                                            --:: RECEIVED USDC
                        IN THE UNITED STATES DISTRICT coua.,RK. CH·ARLESTON, SC
                            DISTRICT OF SOUTH CAROLINA
                                                                         2819-APR 25 PH 3: t;6
James Ansel Stewart,                          )
                                              )
               Plaintiff,                     )         Civil Action No. 1:18-1765-RMG
                                              )
               vs.                            )
                                              )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                    ORDER
                                              )
               Defendant.                     )
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff's application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on April 11, 2019, recommending that the decision of

the Commissioner be reversed and remanded to the agency because of a wholesale disregard by

the Administrative Law Judge of the basic and mandatory standards of the Treating Physician

Rule, 20 C.F.R. § 404.1527(c), which resulted in according little or only partial weight to the

opinions of multiple treating physicians that Plaintiffs persistent and significant mental health

impairments rendered him unable to sustain work. (Dkt. No. 18 at 57-78). The Commissioner

has advised the Court that she does not intend to file objections to the R & R. (0kt. No. 19).

       The Co~ has reviewed the R & R and the record evidence and finds that the Magistrate
                \




Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court



                                                  -1-
ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                     Richard Mark
                                                     United States District Judge


Charleston, South Carolina
April~ 2019




                                               -2-
